DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 2/25/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Energin (US 20180293798 A1) in view of Shin (US 20090305725 A1).
Regarding claim 1, Energin discloses: an electronic device comprising (figs. 15-16, Section D, 0134, 0143: hardware configuration overview, including various electronic device form factors):
a display (fig.16:1614, 0144);
a memory configured to store at least one application including a host application having a plurality of functions (fig.16:1606, 0143; see fig.1, 0036 for disclosure of host application including a plurality of functions represented by notifications 118-122 linked to other applications (0038-40)); and
a management module comprising processing circuitry and executable program elements (fig.16: 1604-1606; see fig.6, 0069 showing various processor modules for managing and acquiring applications including local applications 634, remote applications 636, backend services for processing input, interfacing with applications, sending to display, etc., i.e., backend services for supporting host application I/O, interface, etc.),
wherein the management module is configured to:
distribute at least one operation information associated with the plurality of functions to a plurality of external servers (fig.6, 0092 contemplates invoking and running a remote applications via downloading or without downloading from external servers based on user invocation; see fig. 1:116, 0041; fig.3:316, 0056 for exemplary apps, hence, distribution of operation information including application invocation or installation operations and application selection and GUI operations (i.e., for remote applications) to external servers hosting the apps, each of the remote apps or installed apps and corresponding notifications associated with the plurality of functions evoked via notifications of fig.1:118-122);
output a first user interface including a plurality of identifier icons corresponding to the plurality of external servers on the display (fig.1:110-114, 118-122, 0045-46 show various app identifier icons including triggers (110-114) and notifications (118-122), including notification objects corresponding to remote apps; see also 0092 describing remote apps requiring no download), wherein the first user interface is configured to be updated by a server operating the host application (fig.6:622, 0086 discloses acquisition of app-related annotation information from remote servers, hence, updating of app annotation data by remote server providing trigger and notification operation information to the host application);
receive a user input for selecting one of the plurality of identifier icons (0047: invocation of an application via selection of notification display);
install an assistant application generated by a specified external server corresponding to the user input based on the at least one operation information (0046, 0092: downloading and installing remote apps to local storage such as fig.6:634); wherein the assistant application is configured to interwork a specified function among the plurality of functions with the host application depending on the at least one operation information (0041, fig.1:116, fig.2, fig.3:316, figs.4-5 illustrate display of various user interfaces for the invoked assistant app during the course of operating the main host Application Annotation Framework (AAF) application (see 0032), hence, interworking of an assistant application, the assistant application interworking with the host application based on operation information corresponding to the notification element specified by the user among the plurality of functions); and
provide the host application with interworking information for performing the specified function with the assistant application (0050, 0089: presentation by the AAF via the scene presentation component fig.6:626 of received data for the assistant application post-invocation; see fig.1, 0041 describing the various virtual scene content provided by the assistant application to be integrated into the scene, 0026 describing software implementation of blocks; see also fig.1, 0046 describing interworking information in the form of notification points incorporated into the host application for performing application functions), the interworking information including at least one of first execution mode information, second execution mode information, third execution mode information, or fourth execution mode information (0041 describes various forms of execution mode information, e.g., audio-visual data, interfaces such fig.1:116, virtual characters or scene elements; see also fig.3, 0052 describing multi-player games; see also fig.2, 0049-50, 0065 describing triggering secondary application based on image recognition triggers; fig.7, 0094 describing providing of general notification triggering metadata for interworking, hence, providing of first, second, third, fourth execution mode information for the various execution modes for interworking between the host and the assistant application), wherein the host application is configured to perform the specified function with the assistant application based on the interworking information during execution of the host application (fig.1, 0046, fig.7, 0094, fig.2, 0049-50, 0065: performing of invocation functions based on specified trigger information; 0050, 0089, fig.6:626: providing by the AAF of the various interworking information provided by the application corresponding to the specified function of the app post-invocation, hence, performing by the host application with the interworked assistant application based on the obtained interworking information during host application execution);
wherein the plurality of functions include at least one of: a product recommendation function based on an image capture controlled by the host application, a subject search function based on the image capture, and a subject recognition function based on the image capture (fig.2, 0049-50, 0065: interworking with the assistant application to provide subject recognition and guidance, such as introductory information, to a recognized object such as the XYZ article fig.2:208; fig.5, 0061: subject recognition function of box based on image recognition in order to effect further application interactions involving the recognized object).
Energin does not disclose: wherein updating is updating periodically. That is, Energin does not expressly disclose the periodic updating from an external server of the annotation information. However, the obtaining of periodic updates is well known in the field of location-based service integration. In particular, Shin discloses: wherein updating is updating periodically (0098: periodically acquiring and storing, for user presentation, updated information related to a location of a portable terminal).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Energin by incorporating periodic updating of available services in a location-based application of Shin. Both concern the art of providing location-based applications and services, and the incorporation would have, according to Shin, improved the convenience of the device by providing user-oriented information so that the user can easily identify and use new services regarding a place where the user is located.

Regarding claim 2, Energin modified by Shin discloses the electronic device of claim 1, as described above. Energin further discloses: a communication circuit (fig.6:638, 0093),
wherein the management module is configured to:
download the assistant application associated with the specified function from the specified external server using the communication circuit (0092-93: downloading of remote applications 636 to local application area 634); and
store mapping information between the downloaded assistant application and the at least one of the first execution mode information, the second execution mode information, the third execution mode information, or the fourth execution mode information (fig.7, 0094: the application annotation information data store constitutes a stored mapping or association between each assistant application and at least a triggering condition, i.e., a user gesture or an object recognition trigger (see fig.2, 0049-50, 0061, 0065), the triggering condition determining a mode of interworking with the secondary application, i.e., providing of image recognition object triggers, location triggers, gesture triggers, co-presence triggers, etc.; hence, storing a mapping association between the downloaded assistant application and at least one trigger execution mode information),
wherein the first execution mode information, the second execution mode information, the third execution mode information, and the fourth execution mode information respectively indicate different interworking levels between the host application and the assistant application (As described above, the various modes of interworking including (1) integration of audio-visual data (0041), (2) integration of virtual scene elements such as augmented reality characters (0041), (3) providing of interactive and selectable user interface elements (fig.1:116, fig.3:316), (4) providing of simple or image-recognition based triggers (0049-50, 0065) constitute a plurality of data information for effecting the interworking, each mode of interworking indicating respective interworking levels between the host and assistant application, such as levels of integration for the interworking (i.e., embedding virtual characters in a real world context versus providing textual or audio data, etc.), levels of interactivity for the interworking (e.g., embedding selectable GUI elements), levels of triggering for the interworking (i.e., simple trigger, location trigger, triggering based on image recognition, triggering based on user gestures, etc.)).

Regarding claim 4, Energin modified by Shin discloses the electronic device of claim 2, as described above. Energin further discloses: further comprising:
a processor electrically connected to the memory, the communication circuit, and the display (Energin fig.16, 16042 0143), wherein the processor is configured to:
output the first user interface configured to support download of the assistant application associated with the specified function from the specified external server using the display based on the host application being executed (Energin fig.1:110-114, 118-122, 0045-46: outputting of first interface for downloading assistant applications from the servers of fig.6:636 in the host AAF application (0032)).

Regarding claim 5, Energin modified by Shin discloses the electronic device of claim 4, as described above. Energin further discloses: wherein the processor is configured to: output at least one second user interface corresponding to the at least one operation information using the display based on the host application being executed (Energin fig.1, 0045-47: outputting a second interface of the host application with new notifications corresponding to another set of applications (i.e., based on user moving to another location) including another notification corresponding to a downloaded app, hence, the second interface comprising the new notification corresponding to the already-downloaded application (hence, corresponding to the operation information for downloading the application); that is, since fig.7, 0094 discloses the association of multiple notifications and notification triggers at different locations with the same application, and as 0092 discloses a process where applications are first checked in local storage (e.g., fig.6:634) and downloaded if not in local storage, the invocation of the host application at another invocation will generate a new second interface with notifications corresponding to the application already downloaded, the second notification corresponding to the operation information causing the download of the application as claimed).

Regarding claim 6, Energin modified by Shin discloses the electronic device of claim 5, as described above. Energin further discloses: wherein the processor is configured to control the display to: display identification information associated with the assistant application on the at least one second user interface (Energin fig.1, 0045-47: displaying identifying information associated with the notification, e.g., subject, download state, popularity, etc. associated with the application).

Regarding claim 7, Energin modified by Shin discloses the electronic device of claim 6, as described above. Energin further discloses: wherein the processor is configured to control the electronic device to: receive a user input signal applied to the identification information; and identify the assistant application associated with the identification information (Energin 0047: invoking notification via user input so as to identify the corresponding application for execution, see fig.7, 0094).

Regarding claim 8, Energin modified by Shin discloses the electronic device of claim 7, as described above. Energin further discloses: wherein the processor is configured to control the display to: display content associated with a function included in the identified assistant application on the second user interface (Energin fig.1:116, fig.3:316, 0041, 0050: display of invoked content, e.g., GUI’s, audio-visual data, virtual scene data, etc.).

Regarding claim 9, Energin modified by Shin discloses the electronic device of claim 7, as described above. Energin further discloses: wherein the processor is configured to: execute the identified assistant application (Energin 0047: invoking or executing application in order to provide output, e.g., 0041); and output content associated with a function included in the assistant application through the executed assistant application (Energin 0041, 0050).

Regarding claim 10, Energin modified by Shin discloses the electronic device of claim 9, as described above. Energin further discloses: wherein the output content includes information for displaying content (Energin 0041, 0050) in association with the captured image (Energin fig.2, 0049-50, 0065; performing function output based on image capture defining triggering event associated with the function, hence, information in association with the captured image; Energin 0037: combining captured images with virtual objects, such as described in 0041, hence, output content displayed in association with captured image).

Regarding claim 15, Energin modified by Shin discloses the electronic device of claim 11, as described above. Energin further discloses: executing at least one function among the plurality of functions by executing the host application (fig.1, 0046-47: invocation of notification functions via execution instructions in the host application).

Claims 11-12, 16-20 recite a methods analogous to the devices above and are hence rejected under the same rationale.
Claim(s) 3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Energin (US 20180293798 A1) in view of Shin (US 20090305725 A1), as applied in claims 2, 12 above, in view of Chen (US 20070277109 A1).
Regarding claim 3, Energin modified by Shin discloses the electronic device of claim 2, as described above. However, Energin modified by Shin does not discloses: wherein the assistant application, based on the first execution mode information, is executed independently of the host application after starting point at which the assistant application is to interwork (i.e., Energin is not explicit as to the degree independence of the functions executed by the assistant application),
wherein the assistant application, based on the second execution mode information, is executed after the starting point while the host application is in a background state (i.e., Energin does not explicitly describe the host application as being in the background),
wherein the assistant application, based on the third execution mode information, transmits ROI image data related to an object captured from the host application to a specified external device, and receives a first data associated with the ROI image data from the specified external device, and
wherein the assistant application, based on the forth execution mode information, receives a result of performing image-processing on the object captured from the host application, transmits the result to the specified external device, receives a second data associated with the result from the specified external device, and displays the second data through an execution screen of the first application.
However, the independent execution of a secondary application launched by the first application as independent after a starting point is well known in the field of application interoperation. In particular, Chen discloses:  wherein the assistant application, based on the first execution mode information, is executed independently of the host application after starting point at which the assistant application is to interwork (Chen 0035 discloses the use of a declarative plugin manifest file in order to specify interoperation parameters of the plugin including independent launch characteristics, i.e., wherein execution of the plugin occurs in an independent window solely and independently used by the plugin; hence, combined with Energin, Chen discloses the providing of additional declarative data (e.g., XML data) mapped to the secondary plugin that identifies independent execution information as part of the interworking information); wherein the assistant application, based on the second execution mode information, is executed after the starting point while the host application is in a background state (Chen 0035’s disclosure of independent operation of the assistant application in a separate window in a general application area independent of other applications means that user interactions with the secondary application foregrounds the window or focuses the assistant application window for user selection, hence, resulting in situations wherein the host application is in a background state);
Although the combination of Energin modified by Shin and Chen does not disclose the remaining limitations directed to operation on ROI and image processing data, according to parent claim 1, the interworking information of the device only need include at least one of these four execution mode information. Hence, as the two non-disclosed limitations may be directed to non-included features of the device, satisfaction of at least one of the branches by the combination suffices to satisfy the claim language.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Energin modified by Shin by incorporating the interworking mode information of Chen. Both concern the art of application interworking or interoperation, and the incorporation would have, according to Chen, improved the look and feel, appeal, and flexibility and customizability of the device by allowing specification to customize the look and feel of secondary application (0035), i.e., so as to allow the secondary application a developmentally simple way to operate independently of the host platform (0005).

Regarding claim 14, Energin modified by Shin discloses the electronic device of claim 13, as described above. Energin further discloses: wherein the downloading includes: outputting the first user interface for supporting download of the assistant application associated with the specified function from the specified external server based on the host application being executed (fig.1, 0092, 0126, 0046-47: interface for supporting download of assistant applications based on user invocation, etc. is executed from the host application, i.e., based on execution of host application).

Claim 13 recites a method analogous to the device of claim 3 and is hence rejected under the same rationale.
Response to Arguments
In the remarks, Applicant argued:
I. Regarding representative claim 1, the art of record does not disclose the newly added limitations directed to the distribution of operation information, the output of  the first user interface, and the installation of an assistant application based on operation information as claimed, as Brown and Tatzel merely disclose features directed to purchasing objects recognized using camera recognition based on a third party service or providing reservation functions based on the support of a third party device.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claux (US 20130283139 A1) fig.2, 0023-27, fig.6, 0048 discloses the use of plugin manifests in order to set display mode integration properties (e.g., embedded, separate frame, triggered) and is hence applicable to claims 2, 3, 12, 13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143